 
Exhibit 10.1

 
CONSULTING AND MEDIA AGREEMENT


THIS CONSULTING AND MEDIA AGREEMENT ("Agreement") is entered into as of January
6, 2010 by and between Green Street Capital Partners, LLC, a Florida limited
liability company located at 2731 Silver Star Road, Suite 200, Orlando, Florida
32801 (hereinafter referred to as "Consultant") and Quantum Solar Power
Corporation, a Nevada corporation located at 3900 Paseo Del Sol, Santa Fe, New
Mexico 87507 (hereinafter referred to as the "Company").


PREAMBLE


WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, corporate communications and
public relations services designed to make the investing public knowledgeable
about the benefits of stock ownership in the Company; and


WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of corporate communications
and broker relations and may utilize other business entities to achieve the
Company's goals of making the investing public knowledgeable about the benefits
of stock ownership in the Company; and


WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter "the Act") or the Securities and
Exchange Act of 1934 (hereinafter "the Exchange Act"), underwriting, banking, is
not an insurance company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and


WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:


1.
Retention.



The Company hereby retains the Consultant as from January 6, 2010 (the
“Effective Date”) in order to provide the Company with the services referred to
in paragraph 2 below, and the Consultant agrees, to provide such services for
the term of the Agreement. The Company agrees to pay Consultant as set forth in
Exhibit B hereto.


2.
Consultant’s Services.



The Company hereby engages Consultant to provide one or more plans, and for
coordination in executing the agreed-upon plan, for using various corporate
communications and broker relations services as agreed by both parties. The plan
may include, but not by way of limitation, the following services: consulting
with the Company's management concerning marketing surveys, investor
accreditation, availability to expand investor base, investor support, strategic
business planning, broker relations, conducting due diligence meetings,
attendance at conventions and trade shows, assistance in the preparation and
dissemination of press releases and stockholder communications, review and
assistance in updating a business plan, review and advise on the capital
structure for the Company, propose legal counsel, assist in the development of
an acquisition profile and structure, recommend financing alternatives and
sources, and consult on corporate finance and/or investment banking issues. In
addition, these services may include production of a corporate profile and fact
sheets, personal consultant services, financial analyst and newsletter
campaigns, conferences, seminars and national tour, including, but not by way of
limitation, due diligence meetings, investor conferences and institutional
conferences, printed media advertising in Green Street Report, newsletter
production (“Print Media”), broker lead generation campaigns, electronic public
relations campaigns, direct mail campaigns, placement in investment and
financial publications and press releases. This agreement is limited to the
United States. A further description of the services which may be included in
the plan as described above is attached hereto as Exhibit A and included herein
as if fully set out.
 
 
 
 

--------------------------------------------------------------------------------

 
 


3.
Representations, Warranties and Covenants



       (a)
Consultant. Consultant hereby represents and warrants to the Company as follows:



 
(i)
Consultant shall utilize its best efforts to design the Campaign in a manner
most beneficial to the Company, however, it is understood that Consultant makes
no representations or warranties regarding the eventual impact of the Campaign
upon the market and price for the Company's securities.



 
(ii)
Consultant shall, at the direction of the Company, prepare copy for publication
based on information provided by the Company. Consultant shall provide the
Company with a copy of all Print Media it intends to utilize; the Company shall
have three (3) business days to approve such Print Media. After the expiration
of three (3) business days, Consultant will make a second request for approval
for response due in twenty-four (24) hours. If no response is received to the
second request within twenty-four (24) hours, then the Company shall be deemed
to have approved such Print Media. It is understood that Consultant shall not be
obligated to make an independent investigation of any information provided by
the Company and that Consultant shall have the right to rely exclusively upon
the accuracy of statements and documents provided by the Company to Consultant.



 
(iii)
Consultant's activities at all times will comply with all applicable laws.



 
(iv)
Consultant has all necessary licenses, permits, etc., to conduct its affairs and
to receive compensation.



 
(v)
Consultant is aware of restrictions on the use and publication of material
non-public information.



 
(b)
Company.  The Company hereby represents and warrants to Consultant that:



 
(i)
All information provided by the Company to Consultant: (A) shall be true,
complete and accurate in all material respects; and (B) shall not omit
information material to the operations of the Company which is relevant to the
advertorial pieces and shall be disseminated pursuant to a press release
provided to Marketwire, Incorporated prior to appearing in any Consultant’s
media. Consultant shall provide a series of guidelines, set forth in Exhibit C
hereto, regarding public disclosure of information and the Company agrees to
comply with such guidelines, as long as such guidelines do not conflict with any
of those provided by the Financial Industry Regulatory Authority (“FINRA”), the
Securities and Exchange Commission (“SEC”) or any other regulatory agency. In
the event the Company fails to comply with any of the requirements, then
Consultant's obligation to conduct the Campaign and to provide potential
investor leads shall be suspended until the Company is in full compliance. Upon
execution of this Agreement the Company shall appoint a company representative
who shall be the sole point of contact with Consultant, stockbrokers introduced
by Consultant and prospective investors. The Company further represents that the
Company shall provide Consultant with an immediate written update in the event
circumstances change causing information provided to Consultant to be materially
inaccurate. The Company represents that it shall at all times comply in all
material respects with applicable state and federal securities laws including,
but not limited to complying with all notice and filing requirements. It is
understood that the design and implementation of a national media campaign is an
expensive endeavor requiring advanced planning, thus in the event the Company
breaches this subsection, and such breach shall continue for ten (10) business
days after Company's receipt of written notice of such breach from Consultant,
then Consultant shall have the right to (I) immediately terminate the Campaign;
and (I) immediately demand all amounts due and owing under this Agreement.

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
(ii)
During the first thirty days of this Agreement, at all times during regular
business hours, upon reasonable notice, representative(s) from Consultant will
have full access to the books and records of the Company, provided such
documents are "public" information, in order to insure that the Company is a
suitable client, such determination as to suitability to be made by Consultant
in its sole discretion.
 
After the period of thirty days has expired, the Company will, upon reasonable
notice, allow representative(s) of Consultant access to books and records,
provided such documents are public information, for ongoing consulting purposes.
Should, during the term of this Agreement, Consultant determine in its sole
discretion that the Company is an unsuitable client, the Campaign may be
immediately terminated by Consultant pursuant to a written notice to the
Company. In the event Consultant elects to terminate the Campaign under this
subsection, then it shall be obligated to return all unearned compensation. The
amount spent will be determined by adding up all media, advertising, or other
services provided as designated in Exhibit D hereto attached. Company recognizes
all media or services that have been reserved for placement will also apply
against dollars spent. Upon cancellation Consultant will provide proof of all
media and services that have run, and that are scheduled to run.

 
 
(iii)
The Company agrees to indemnify and hold harmless Consultant and each of its
officers, directors, and agents, employees and controlling persons (collectively
"Indemnified Persons") to the fullest extent permitted by law, from any and all
losses, claims, damages, expenses (including reasonable fees, disbursements, and
other charges of counsel), actions, proceedings or investigations (whether
formal or informal), or threats thereof (all of the foregoing being hereinafter
referred to as "Liabilities"), actually incurred by Consultant as the proximate
result of the Company providing Consultant inaccurate and false information. In
connection with the Company's obligation to indemnify for expenses as set forth
above the Company further agrees to reimburse each Indemnified Person for all
expenses (including reasonable fees, disbursements and charges of counsel) as
they are incurred by such Indemnified Person. In order to provide for just and
equitable contribution in any case in which any person entitled to
indemnification hereunder makes claim for indemnification pursuant hereto but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section provided for indemnification, then
and in each such case the Company and Consultant shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject
(after any contribution from others) in such proportion taking into
consideration the relative benefits received by each party in connection with
this Agreement, the parties' relative knowledge and access to information
concerning the matter with respect to which the claim was assessed, the
opportunity to correct and present any statement or omission and other equitable
considerations appropriate under the circumstances; and provided, that, in any
such case, no person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities and Exchange Act of 1934) shall be entitled
to contribution from any person who was not guilty of such fraudulent
misrepresentation.



 
(iv)
The Company agrees to the following: (A) Consultant shall be notified thirty
(30) business days prior to the commencement of any equity or debt raised by the
Company; provided, however, the Company shall not sell any securities pursuant
to Regulation S of the Securities Act of 1933 without the express written
consent of Consultant, which consent may be withheld in Consultant's sole and
absolute discretion; (B) the Company agrees that during Consultant’s awareness
program the Company shall not, subsequent to the date of this agreement, issue
or provide any exempt shares from registration under Rule S-8, unless consent is
granted from Consultant prior to issuance; (C) Consultant shall be provided
copies of all filings by the Company with the Securities & Exchange Commission
within three (3) business days of such filing; (D) the Company shall notify
Consultant of any other activities it becomes aware of which might materially
and adversely impact upon the market for the Company's securities, including,
but not limited to: trading lock-up agreements and expirations, pending
registration rights and communications with the brokerage community and
market-makers for the Company's securities. In the event the Company shall
breach this subsection, and such breach shall continue for ten (10) business
days after Company receipt of written notice of such breach from Consultant,
Consultant shall have the right to: (I) terminate or delay the Campaign; (II)
retain all Restricted Securities and  (III) obtain reimbursement for all
unreimbursed out-of-pocket costs.

 
 
 
3

--------------------------------------------------------------------------------

 

 
3.
Cooperation



To the fullest extent possible, the Company will furnish Consultant with all
financial and other information and data as Consultant believes appropriate in
connection with its activities on the Company's behalf, and shall provide
Consultant full access to its officers, directors, and professional advisors.


4.
Confidentiality



Consultant agrees that during and after the term of its relationship with the
Company, Consultant will not, directly or indirectly, disclose to any third
party, or use or authorize any third party to use, any information relating to
the business or interests of the Company that Consultant knows or has reason to
know is regarded as confidential and valuable to the Company. The parties
acknowledge and agree that in determining whether information is confidential
information and/or a trade secret, the fact that such information is not marked
"confidential" shall not adversely affect the confidentiality or trade secret
status of the same. Consultant agrees that if its relationship or the
discussions with the Company are terminated for any reason, Consultant will
immediately return to the Company all records and papers and all matter of
whatever nature to the Company (including without limitation business plans,
customer lists, marketing information and all other information). Consultant
shall, however, have the right to disclose trade secrets or confidential
information of the Company in either of the following events: (1) with the
Company's prior express written permission; or (2) under order of a judicial or
administrative process in connection with any action, suit, proceeding, or
claim.


5.
Consultant's Services to Others



The Company acknowledges that Consultant or its affiliates are in the business
of providing financial public relations services to others. Nothing herein
contained shall be construed to limit or restrict Consultant in conducting such
business with respect to others, or in rendering such advice to others.
Consultant shall perform its services hereunder as an independent contractor and
not as an employee of the Company or affiliate thereof. It is expressly
understood and agreed to by the parties hereto that Consultant shall have no
authority to act for, represent or bind the Company or any affiliate thereof in
any manner, except as may be agreed to expressly by the Company in writing from
time to time.


6.
Miscellaneous



 
(a)
Further Actions. At any time and from time to time, each party agrees, at its
expense, to take such actions and to execute and deliver such documents as may
be reasonably necessary to effectuate the purposes of this Agreement.



        (b)
Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested (or by the most nearly comparable method if mailed from or to
a location outside of the United States), or delivered against receipt to the
party to whom it is to be given at the address if such party set forth in the
preamble to this Agreement (or to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section). Any
notice given to any corporate party shall be addressed to the attention of such
parties President. Any notice or other communication given by certified mail (or
by such comparable method) shall be deemed given at the earlier of five (5)
business days after certification or at the time of receipt thereof.

 
 
 
4

--------------------------------------------------------------------------------

 

 
          (c)
Early Termination or Interruption of Contract.



 
(i)
Should the Company wish to terminate the services of Consultant, without cause,
during the term of this Agreement, the Company shall be required to give thirty
(30) days written notice to Consultant. The Company shall pay Consultant the
monthly fee specified in this Agreement that is due during the month of
cancellation, and the monthly fee due during the subsequent month to
cancellation. Consultant's services during said subsequent month will be limited
to winding down Campaign and providing all leads to Company.



 
(ii)
The Company shall have the right to immediately terminate this Agreement for
"Cause" as hereinafter defined. "Cause" shall exist in the event of
Consultant's: (A) malfeasance; (B) willful refusal to perform its duties under
this Agreement; (C) purposeful and willful breach of the covenants contained in
this Agreement; and/or (D) acts of dishonesty or the commission of any
misdemeanor, felony, or other crime involving moral turpitude. In the event this
Agreement is terminated for Cause as set forth in this section, Consultant shall
be obligated to return all unearned compensation. Upon cancellation Consultant
will provide proof of all media and services both that have run, and are
scheduled to run.



          (d)
Waiver. Any waiver by any party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of that
provision or any breach of any other provision of this Agreement. The failure of
a party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.



 
(e)
Binding Effect. The provisions of this Agreement shall be binding upon and inure
to the benefit of the Company and Consultant and their respective successors and
assigns, provided, however, that any assignment by any party of its rights under
this Agreement without the written consent of the other party shall be void.



 
(f)
Damages. In the event any covenant, representation, warranty or other term of
this Agreement is breached by either party and such breach shall continue for a
period of ten (10) business days after receipt of written notice from the other
party, the non-breaching party shall be relieved of any obligations it may have
hereunder, and the non-breaching party, in addition to the rights and remedies
granted hereunder, shall be entitled to all other recourse provided by
applicable law.



          (g)
Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, the balance of this Agreement shall remain in effect, and any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to any other persons and circumstances.



          (h)
Headings.  The headings in this Agreement are solely for the convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.



 
(i)
Counterparts:  Governing Law.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed original, but all of which together
shall constitute one and the same instrument. It shall be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to conflict laws.



 
(j)
Dispute Resolution.  In the event of a dispute with respect to this Agreement:
(A) such dispute shall be arbitrated in accordance with the rules of the State
of Florida and (B) the prevailing party shall be incurred in litigating or
otherwise resolving or settling such dispute.

 
 
 
5

--------------------------------------------------------------------------------

 

 
 
(f)
Facsimile Copy.  Both parties agree that upon receipt of signatures via
facsimile this Agreement can be deemed as an original and is binding.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


QUANTUM SOLAR POWER CORPORATION
a Nevada Corporation


By:   DARYL EHRMANTRAUT                                                   
 Daryl Ehrmantraut
 Chief Executive Officer




GREEN STREET CAPITAL PARTNERS, LLC
a Florida Limited Liability Company


By:  CLIFFE R. BODDEN                                                    
Cliffe R. Bodden
Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

 
EXHIBIT A
FINANCIAL SCOPE OF CAMPAIGN


Consultant agrees to provide a national advertising recognition campaign with
the minimum value of $60,000, calculated as set forth below. This represents the
value the Company shall receive. There are no additional charges for these items
other than Consultant’s travel expenses, approved in advance by the
Company.  Consultant’s compensation and fees for Media Services shall only be
due and payable upon receipt of the Company of at least $200,000 in investment
capital emanating directly or indirectly from Consultant’s efforts under this
Agreement.


1.  
Monthly Management Fee: $2,500 monthly



2.  
Inclusion of the Company in the Consultant’s Green Street Report shall be valued
at $28,600 with a minimum distribution of 25,000 to Consultant’s subscribers.



3.  
Website Design shall be provided at the cost of $3,000 as shown in Exhibit D
hereto attached.



4.  
Internet Media, bookmarking, social media, search engine optimization and
monitoring shall be provided at the cost of $500 per month as shown in Exhibit D
hereto attached.



5.  
Consultant represents that during the term of the Campaign it shall provide at
least 5,000 qualified leads regarding prospective investors during the term of
the contract and in which time the Campaign is in effect. In the event that the
Campaign does not generate, or Consultant can not provide, the required number
of names or leads, Consultant shall be required to continue the Campaign without
additional compensation or expense to the Company until the required number of
leads has been provided.



6.  
The Consultant shall produce a video of 10 - 15 minutes in length profiling the
company with management interviews at a cost of $10,000.



7.  
All other services including attendance at investor and trade conference,
corporate brochure and other services shall be provided at the cost mutually
agreed by Company and Consultant.



5.
The term of the advertising and media program shall be six (6) months and this
term may be extended by mutual written agreement.



 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

 
EXHIBIT B
CONSULTANT COMPENSATION


In consideration for the services rendered by Consultant pursuant to the
Agreement to which this is Exhibit B, the Company shall pay Consultant as set
forth below. Consultant’s compensation shall be due and payable upon receipt of
the Company of at least $200,000 in investment capital emanating directly or
indirectly from Consultant’s efforts under this Agreement.


i.  
The Company shall pay the Consultant a monthly Management Fee of $2,500 due at
the first day of each calendar month.



ii.  
As additional compensation hereunder, the Company shall remit to Consultant
50,000 options at the strike price determined by the closing bid price on the
date of issuance, of which (i) 25,000 shall be payable upon receipt by the
Company of $2,500,000 in investment capital emanating directly or indirectly
from Consultant’s efforts under this Agreement within three (3) months from the
Effective Date; and (ii) 25,000 shall be payable upon receipt by the Company of
$5,000,000 in investment capital emanating directly or indirectly from
Consultant’s efforts under this Agreement within six (6) months from the
Effective Date (the “Performance Fee”). All options shall have a term of two (2)
years. It is understood the shares underlying these options will have piggy back
registration rights; however such shares will not be tradable until the Campaign
is terminated.







 
 
 
 
 
 
 
 
 
 
 
 

 





 
8

--------------------------------------------------------------------------------

 

 
EXHIBIT C
GREEN STREET REPORT
GUIDELINES FOR PROVIDING MATERIAL
ON BEHALF OF YOUR COMPANY'S ADVERTORIAL


Green Street Capital Partners, LLC (“Consultant”) can not review all documents
provided by the Company, so it is important to provide Consultant with
information about your Company using the following guidelines. Consultant's
staff writer will construct an advertorial piece (to be used in all regional and
national media) based on the information provided by the Company.


The basic prohibitive in all of the important statutes and rules that will
create a liability under the federal and state securities laws is directed
against making false and misleading statements. The following are general
guidelines to be used when providing Consultant with material for the purposes
of writing Company advertorial pieces.


1.
The best information to use will be all materials that will provide factual and
truthful information on the Company’s history, operations, technology, research
and development and products.



2.
Financial information which is audited and public. Example:  "For fiscal year
end 2007 the Company revenues were $XXXX.XX.”



3.
Names of outside persons, companies or products may not be used without the
express, written permission of the "entity". This involves providing the
"entity" with a copy of the proposed statement specifying where it will be
printed and obtaining written consent of the "entity".



4.
All references must have verifiable sources. Example:  "The market of this
technology has been estimated to be in excess of $50 million.  (See Forbes
Magazine pg. xx, Aug., 2007).”



5. 
   Projections, whether of financials, sales, or otherwise are dangerous as they
may be relied upon as fact. If not met, they can be the basis of law suits. All
projections must be pre-released in a Company press release prior to any
Consultant publishing.



6. 
   Exaggerations and exclamations are to be avoided at all times.



7. 
  An omission of material fact is also considered misleading if not fully
disclosed. Example:  "The Company received a large order for their product -
however, the Company failed to state the order was given at a 60% discount off
the Company's regular prices. The statement could then be fraudulent and
misleading.”

 
 
 
 
 
 

 

 
9

--------------------------------------------------------------------------------

 

 
EXHIBIT D
GREEN STREET REPORT
PRICE LIST FOR MEDIA SERVICES


There are no additional charges for these items set forth in paragraph one of
the Agreement and those set forth in Exhibit B.


PRINT MEDIA:


Cover and 4 Page Advertorial in Green Street Report: $28,600


WEBSITE DESIGN:


$3,000


BOOKMARKING VIDEO AND SOCIAL NETWORKING:


$500 monthly


VIDEO PRODUCTION:


$10,000 (full corporate profile with management interviews)


CONFERENCES AND OTHER MEDIA SERVICES:


To be agreed between Company and Consultant on a case by case basis.
 
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 
